DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5-6, 8-9 and 13-14  is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by (Nakajima et al. JP2012242157A) with English machine translation provided by Espacenet  JP2012242157A (hereinafter referred to as Nakajima).

Regarding Claim 1, Nakajima teaches an inspection device (fig. 1, semiconductor sample inspection apparatus IE1, par. [0019]) for a semiconductor sample (fig. 1, semiconductor sample S, par. [0021]), comprising: 
a reference signal output section (fig. 2, negative phase amplifier 35, par. [0032]) connected to an external power supply device (fig. 1, an external power supply device 41, par. [0027]) in electrical parallel with the semiconductor sample (S) and 5configured to output a reference signal according to an output of the external power supply device; 
a noise removal section (fig. 1, reversed-phase addition unit 33, par. [0035]) configured to output, based on the reference signal, a noise removal signal obtained by removing a noise component of the output of the external power supply device from a 10current signal, the current signal being output from the semiconductor sample in response to application of a voltage from the external power supply device (fig. 1 and 2, negative phase amplifier 35 and an adder 37 removes noise par. [0012-[0014], [0037]); and 
an electrical characteristic measurement section configured to measure an electrical characteristic of the semiconductor sample based 15on the noise removal signal (fig. 1 and 2, electrical characteristic measurement unit 11,  “…the fluctuation of the potential difference is canceled by the anti-phase adder 33 (the anti-phase amplifier 35 and the adder 37). As a result, in the inspection apparatus IE1, it is possible to reliably suppress the occurrence of noise due to the above-described potential difference fluctuation”, par. [0035]), 
wherein the inspection device (fig. 1, electrical property measurement unit 11 measures electrical properties of the semiconductor sample S, par. [0024]) measures the electrical characteristic of the semiconductor sample to which a voltage is being applied by the external power supply device and which is being irradiated and scanned with light, and outputs a defective portion of the 20semiconductor sample based on the electrical characteristic (fig. 1, semiconductor sample inspection apparatus IE1, the laser generation source 1, the laser scanning unit 3, the microscope 5, the sample stage 7, the constant voltage source 9, A characteristic measurement unit 11, a system control unit 13, and a monitor 15, par. [0019-[0020], [0029]).
Regarding Claim 5, Nakajima teaches the inspection device according to claim 1, further comprising: a test signal output section (fig. 2, converter 31, par. [0025]) configured to output a test signal obtained by converting the current signal output from the semiconductor sample into a voltage signal (current is measured as the electrical characteristics of the semiconductor sample S, current / voltage converter 31 amplifies the input current signal and then converts it into a voltage signal, par.[0024]- [0025]), wherein the reference signal output section  (fig. 2, negative phase amplifier 35, par. [0032]) is configured to output, as the reference signal, a signal obtained by converting a current signal from the external power supply device (fig. 1, an external power supply device 41, par. [0027]) into a voltage signal, and the noise removal section (fig. 1, reversed-phase addition unit 33, par. [0035]) is configured to output, as the noise removal signal, a signal indicating a difference between the test signal and the reference signal (fig. 1 and 2, negative phase amplifier 35 and an adder 37 removes noise par. [0012-[0014], [0037]).  

Regarding Claim 6, Nakajima teaches the inspection device according to Claim 1, wherein the reference signal output section (fig. 2, negative phase amplifier 35, par. [0032]) is configured to output, as the reference signal, a signal indicating a phase opposite (fig. 2, anti-phase, par [0034]) to that of a current signal according to the output of the external power supply device (fig. 1, an external power supply device 41, par. [0027]), and the noise removal section (fig. 1, reversed-phase addition unit 33, par. [0035]) includes an addition section (fig. 2, adder 37, par. [0034]) configured to add the reference signal to the current signal output from the semiconductor sample (fig. 2, semiconductor sample S, par. [0034]) and an amplification section (fig. 2, negative phase amplifier 35, par. [0032]) configured to amplify a signal obtained by the addition of the addition section.  

Regarding Claim 8, Nakajima teaches the inspection device according to claim 1, wherein at least one of the reference signal output section (fig. 2, negative phase amplifier 35, par. [0032]) and the noise removal section (fig. 1, reversed-phase addition unit 33, par. [0035]) configured to operate with electric power supplied from a floating circuit connected to a ground (par. [0027]) of the external power supply device (fig. 1, an external power supply device 41, par. [0027]).  

Regarding Claim 9, Nakajima teaches an inspection method for a semiconductor sample (fig. 1, semiconductor sample S, par. [0021]), comprising: applying a voltage to the semiconductor sample by an external power supply device (fig. 1, an external power supply device 41, par. [0027]); irradiating and scanning with light the semiconductor sample (fig. 1, laser scanning unit 3, par. [0027]-[0029]) to which a voltage is being applied by the external power supply device; 20acquiring a test signal based on a current signal output (fig. 2, current is measured as the electrical characteristics of the semiconductor sample S, par. [0024]-[0025]) from the semiconductor sample in response to application of a voltage from the external power supply device (par. [0029]-[0030]); acquiring a reference signal output (fig. 2 , signals from amplifier 35) according to an output of the external power supply device from a reference signal output section (fig. 2, negative phase amplifier 35, par. [0032]) 25connected to the external power supply device in electrical parallel with the semiconductor sample; 43FP19-0325-00 generating a noise removal signal by removing noise of the output of the external power supply device from the test signal based on the reference signal (anti-phase signal, par. [0034]-[0038]); measuring an electrical characteristic of the semiconductor 5sample based on the noise removal signal (fig. 1 and 2, electrical characteristic measurement unit 11,  “…the fluctuation of the potential difference is canceled by the anti-phase adder 33 (the anti-phase amplifier 35 and the adder 37). As a result, in the inspection apparatus IE1, it is possible to reliably suppress the occurrence of noise due to the above-described potential difference fluctuation”, par. [0035]); and outputting a defective portion of the semiconductor sample based on the electrical characteristic of the semiconductor sample (electrical characteristic measuring unit 11  the detected current is once amplified and then converted into a voltage. A detection signal (voltage signal) corresponding to the converted voltage value is sent from the current-voltage converter 31… converts the voltage value difference obtained as the detection signal into luminance information, and displays the image information arranged in accordance with the laser beam irradiation position on the monitor 15. Thereby, the defect location of the semiconductor sample S can be confirmed with an image, par. [0029]-[0030]).

Regarding Claim 13, Nakajima teaches the inspection method according to claim 9, wherein the test signal is a voltage signal obtained by converting a current signal output from the semiconductor sample in response to application of a voltage from the external power supply device (fig. 1, an external power supply device 41, par. [0027]), the reference signal is a voltage signal according to the output of the external power supply device (current is measured as the electrical characteristics of the semiconductor sample S, current / voltage converter 31 amplifies the input current signal and then converts it into a voltage signal, par.[0024]- [0025]), and the noise removal signal is a signal based on a difference between the test signal and the reference signal (par. [0012-[0014], [0037]).  

Regarding Claim 14, Nakajima teaches the inspection method according to claim 9, further comprising: amplifying the noise removal signal (fig. 2, negative phase amplifier 35, par. [0032]-[0037]), wherein the test signal is a current signal output from the semiconductor sample (fig. 2, semiconductor sample S, par. [0024]-[0025]) in response to application of a voltage from the external power supply device (fig. 1, an external power supply device 41, par. [0027]), the reference signal is a signal indicating a phase opposite (fig. 2, anti-phase, par [0034]) to that of a current signal according to the output of the external power supply device, and the noise removal signal is a signal obtained by adding the test signal and the reference signal (par [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima as applied to claim 1 above, and further in view of Falk US 2002/0163352 A1.
Regarding Claim 2,  Nakajima teaches the inspection device according to claim 1, Nakajima does not teach wherein the reference signal output section is connected in electrical series to a reference member connected to the external power supply device in electrical parallel with the semiconductor sample, and is configured to output, as the reference signal, a signal based on a ACTIVE. 126402297.01ATTORNEY DOCKET NO. 046884-7078-00-US-000080 Application No.: National Stage of PCT/JP2019/022423 Page 3 current signal output from the reference member in reference to application of a voltage from the external power supply device.
Falk teaches wherein the reference signal output section (fig. 6, differential voltage amplifier 44, par. [0038]) is connected in electrical series to a reference member (fig. 6, capacitor 62, par. [0038]) connected to the external power supply device (fig. 6, constant voltage source 10, par. [0039]) in electrical parallel with the semiconductor sample (fig. 6, DUT 2, par. [0039]), and is configured to output, as the reference signal, a signal based on a    current signal output from the reference member in reference to application of a voltage from the external power supply device (10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide methods and apparatus for analyzing failures in semiconductor circuits, as taught in Falk in modifying the apparatus of Nakajima. The motivation would be enables to correctly bias the integrated circuit and obtain high signal-to-noise ratio.

Regarding Claim 3, Nakajima teaches the inspection device according to claim 1, Nakajima does not teach, wherein the reference signal output section is configured to output, as the reference signal, a signal obtained by removing a DC current component from a current signal output from the external power supply device.
Falk teaches the inspection device according to claim 1, wherein the reference signal output section (fig. 6, differential voltage amplifier 44, par. [0038]) is configured to output, as the reference signal, a signal obtained by removing a DC current component from a current signal output from the external power supply device 
(fig. 6, signal filter 16 is a simple high-pass filter consisting of a capacitor 62 and a resistor 64 therefore blocks DC component, par. [0038]).  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding Claim 4, Nakajima teaches the inspection device according to claim 3, Nakajima does not teach comprising: a capacitor connected to the external power supply device in electrical parallel with the semiconductor sample and connected in electrical series to the reference signal output section.
 	Falk teaches the inspection device according to claim 3, further comprising: a capacitor (fig. 6, capacitor 62, par. [0038]) connected to the external power supply device (fig. 6, constant voltage source 10, par. [0039]) in electrical parallel with the semiconductor sample (fig. 6, DUT 2, par. [0039]) and connected in electrical series to the reference signal output section (fig. 6, differential voltage amplifier 44, par. [0038]).  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding Claim 10, Nakajima teaches the inspection method according to claim 9, Nakajima does not teach the inspection method according to claim 9, further comprising: connecting a reference member to the external power supply device in electrical parallel with the semiconductor sample and connecting the reference member in electrical series to the reference signal output section, wherein the reference signal is a signal based on a current signal output from the reference member in response to application of a voltage from the external power supply device.
Falk teaches further comprising: connecting a reference member (fig. 6, capacitor 62, par. [0038]) to the external power supply device (fig. 6, constant voltage source 10, par. [0039]) in electrical parallel with the semiconductor sample (fig. 6, DUT 2, par. [0039]), and connecting the reference member in electrical series to the reference signal output section (fig. 6, differential voltage amplifier 44, par. [0038]), wherein the reference signal is a signal based on a current signal output from the reference member in response to application of a voltage from the external power supply device.  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding Claim 11, Nakajima teaches the inspection method according to claim 9, Nakajima does not teach, wherein the reference signal is a signal output from the reference signal output section based on a signal obtained by removing a DC current component from a current signal output from the external power supply device.
Falk teaches the inspection method according to claim 9, wherein the reference signal is a signal output (fig. 6, differential voltage amplifier 44, par. [0038]) from the reference signal output section based on a signal obtained by removing a DC current component from a current signal output from the external power supply device (fig. 6, signal filter 16 is a simple high-pass filter consisting of a capacitor 62 and a resistor 64 therefore blocks DC component, par. [0038]).  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding Claim 12, Nakajima teaches the inspection method according to claim 11, Nakajima does not teach further comprising: connecting a capacitor to the external power supply device in electrical parallel with the semiconductor sample and connecting the capacitor in electrical series to the reference signal output section; and generating a signal by removing a DC current component from the current signal output from the external power supply device by the capacitor.
Falk teaches the inspection method according to claim 11, further comprising: connecting a capacitor (fig. 6, capacitor 62, par. [0038]) to the external power supply device (fig. 6, constant voltage source 10, par. [0039]) in electrical parallel with the semiconductor sample (fig. 6, DUT 2, par. [0039]) and connecting the capacitor in electrical series to the reference signal output section (fig. 6, differential voltage amplifier 44, par. [0038]); and generating a signal by removing a DC current component (fig. 6, signal filter 16 is a simple high-pass filter consisting of a capacitor 62 and a resistor 64 therefore blocks DC component, par. [0038]) from the current signal output from the external power supply device by the capacitor.  
The references are combined for the same reason already applied in the rejection of claim 2.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima as applied to claim 1 above, and further in view of Yun et al. KR 101515719 B1.
Regarding Claim 7, Nakajima teaches the inspection device according to claim 1, Nakajima does not teach wherein different sections of a circuit are electrically insulated from each other and are connected to each other through a transformer, a photocoupler, or a relay.  
Yun teaches wherein different sections of a circuit are electrically insulated from each other and are connected to each other through a transformer, a photocoupler, or a relay (by way of example: fig. 2, first and second relay switches 176 and 178 are opened while the inspection signal is applied from the tester 130 so that the electrostatic control device 140 is disconnected from the chuck 110 and the tester 130 It can be electrically isolated, par. [0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method and apparatus to electrically isolate the tester section, as taught in Yun in modifying the apparatus of Nakajima. The motivation would be prevent or reduce electrostatic voltage during measurement.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/           Examiner, Art Unit 2866                                                                                                                                                                                             
/JERMELE M HOLLINGTON/           Primary Examiner, Art Unit 2858